Citation Nr: 0605148	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  03-28 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of nasal injury with deviated nasal septum, status 
post septoplasty.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
chipped teeth #8, #24, and #25.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral ear infections, to include recurrent otitis media, 
to include as secondary to service-connected disability.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for diabetes mellitus, 
type II.

6.  Entitlement to service connection for a neck condition.

7.  Entitlement to a compensable rating for service-connected 
scars, residuals of first and second degree burns, both hands 
and right cheek.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from November 1971 to 
December 1975.

This appeal arises from a March 2003 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which determined that new and material 
evidence had not been presented to reopen claims of 
entitlement to service connection for "residuals of nasal 
injury with deviated nasal septum, status post septoplasty," 
and "chipped teeth #8, #24, and #25."  The RO also denied 
claims of entitlement to service connection for PTSD, 
diabetes mellitus, type II, recurrent otitis media, and a 
neck condition, and denied a claim for a compensable rating 
for service-connected scars, residuals of first and second 
degree burns, both hands and right cheek.  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  
Specifically, with regard to the claim for bilateral ear 
infections, in January 2001, the RO denied a claim for 
service connection for bilateral ear infections, to include 
on a secondary basis.  See 38 C.F.R. § 3.310 (2005).  There 
was no appeal, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(c) (West 2002).  In April 2001, the 
veteran filed a claim for service connection for "ear 
infections."  In March 2003, the RO denied the claim on the 
merits, which it characterized as a claim for service 
connection for otitis media (the RO's characterization of the 
disability was apparently based on the medical evidence).  
Under the circumstances, regardless of the determination 
reached by the RO, the Board must find that new and material 
evidence has been presented in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
Accordingly, the disability in issue has been redescribed, 
and a new and material analysis is required.  

In September 2003, the veteran indicated on his appeal form 
(VA Form 9) that he desired a hearing before a Veterans Law 
Judge at the Central Office.  However, in a statement 
received by the Board in April 2004, the veteran stated that 
he was incarcerated, and that he wished to withdraw his 
request for a hearing.  See 38 C.F.R. § 20.702(e) (2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

With regard to the claim of whether new and material evidence 
has been presented to reopen a claim of entitlement to 
service connection for bilateral ear infections, to include 
recurrent otitis media, to include as secondary to service-
connected disability, as previously noted, the Board has 
recharacterized this issue.  The veteran has not been 
provided with VCAA notice as to this recharacterized new and 
material claim.  Under the circumstances, the RO should 
provide the veteran with another VCAA notification letter.  
See Disabled Am. Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003).  

In a letter, received on April 15, 2004, the veteran stated 
that he was incarcerated.  He stated that he had been paroled 
to another state (Virginia) on April 5, 2004, but indicated 
that he would not actually be in Virginia until May 2004.  He 
further indicated that once he arrived, he intended to obtain 
medical and mental evaluations at a VA hospital in Salem, 
Virginia.  The claims file does not currently contain any VA 
treatment reports dated after 2000.  On remand, the RO should 
attempt to obtain the veteran's VA treatment records dated in 
2004, and thereafter.  

In February 2003, the RO scheduled the veteran for a VA 
examination.  However, in a statement dated that same month, 
the veteran indicated that he would not report for the 
examination because he was incarcerated.  Given the veteran's 
assertion that he would be on parole as of April 2004, he is 
now presumably available for VA examinations.  Therefore, the 
RO should attempt to schedule the veteran for VA skin and 
PTSD examinations.  

With regard to the claim for PTSD, the veteran asserts that 
he has PTSD as a result of putting out a fire aboard a barge 
on a river near Memphis, while serving aboard a buoy tender.  
See Veteran's statement, received in October 2002.  He 
further asserts that he has "severe psychological 
discomfort" as a result of his chipped teeth.  See veteran's 
appeal, received in September 2003.  In essence, it appears 
that he is claiming PTSD on both a direct and secondary 
basis.  He has not asserted that his PTSD is secondary to his 
service-connected burns (discussed infra).

As noted below, the Board will obtain an opinion on the 
etiology of the veteran's PTSD, if shown, to include as 
whether it is due to his inservice injury to his teeth.  
However, the Board notes that at present, service connection 
is not in effect for chipped teeth, and that the issue of 
whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
chipped teeth #8, #24, and #25 is currently on appeal.  This 
claim was previously denied as due to misconduct.  The Board 
stresses that even if an examiner were to diagnose the 
veteran with PTSD, and relate it to his chipped teeth, 
service connection for PTSD would still not be warranted as a 
matter of law unless service connection for chipped teeth was 
first established.  See 38 C.F.R. § 3.310.  Finally, with 
regard to the claimed stressor of a barge fire, this stressor 
has not yet been verified.  In this regard, service medical 
records show that in December 1972, he was treated for first 
and second degree burns on the backs of both hands, and 
second degree burns on the right side of his face, after a 
flash fire started as he was pouring gasoline into his car's 
carburetor.  In August 1976, the RO granted service 
connection for scars, residuals of first and second degree 
burns, both hands and right cheek, based on these burns.  See 
RO's August 1976 decision.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for the claimed conditions 
since May 2004.  After securing any 
necessary releases, the RO should obtain 
these records of treatment, to include 
any claimed VA records of treatment from 
a VA facility in Salem, Virginia dated 
after May 2004.

2.  The veteran should be provided with a 
VCAA notice pertaining to the claim of 
whether new and material evidence has 
been presented to reopen a claim of 
entitlement to service connection for 
bilateral ear infections, to include 
recurrent otitis media, to include as 
secondary to service-connected 
disability.  

3.  Upon completion of the development as 
outlined in the first two paragraphs of 
this REMAND, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine whether he has PTSD under 
the criteria as set forth in DSM- IV.  
The claims file should be provided to the 
examiner in connection with the 
examination.

If, and only if, PTSD is found, the 
examiner should provide an opinion as to 
whether it is as least as likely as not 
(i.e., whether there is a 50 percent or 
greater likelihood) that the veteran's 
PTSD was caused by an in-service 
stressor.

If, and only if, the veteran is diagnosed 
with PTSD, and his PTSD is related to any 
incident during service, the RO should 
attempt to verify the in-service 
stressor.  

4.  The RO should arrange for the veteran 
to be scheduled for a VA dermatology 
examination to assess the current 
severity of his service-connected scars, 
residuals of first and second degree 
burns, both hands and right cheek.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination and the examination 
report must state whether such review was 
accomplished. a) The examiner should 
specifically note whether any scar is 
tender, superficial, unstable, poorly 
nourished, is productive of repeated 
ulceration or is painful on objective 
demonstration and whether it results in 
any limitation of function of the 
effected area (a superficial scar is one 
not associated with underlying soft 
tissue damage, and an unstable scar is 
one where, for any reason, there is 
frequent loss of covering of skin over 
the scar).  b) The size (width and 
length) of each scar should be measured, 
and each disfiguring characteristic of 
the scarring should be specifically 
noted, considering that there are eight 
disfiguring characteristics, including 
scars of a certain size, changes in 
contour of the skin, adherence to 
underlying tissue, certain pigment 
changes, changes in skin texture, absence 
of underlying tissue of a certain 
dimension, and indurated and inflexible 
skin of a certain dimension.  It would 
also be helpful if a photographs of the 
affected areas were taken and associated 
with the examination report.

5.  After undertaking any additional 
development deemed appropriate, the RO 
should review the record and adjudicate 
the claims.  If any of the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 

 
 
 
 


